


110 HR 6202 IH: Farm Animals Anti-Cruelty

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6202
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Moran of Virginia
			 (for himself, Mr. Shays,
			 Mr. Payne, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To promote the well-being of animals held for commercial
		  use by providing such animals protection from cruelty and
		  abuse.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Animals Anti-Cruelty
			 Act.
		2.Finding and
			 Declaration of policy
			(a)FindingsCongress finds that—
				(1)prohibiting
			 cruelty to and abuse of animals held for commercial use promotes public health
			 and responsible stewardship, reduces animal suffering, and is necessary given
			 the industrialization of animal food production; and
				(2)animals held for
			 commercial use are in interstate or foreign commerce or substantially affect
			 such commerce or the free flow thereof, and regulation of the treatment of
			 animals held for commercial use prevents and eliminates burdens upon such
			 commerce.
				(b)Declaration of
			 PolicyIt is the policy of the United States that the raising,
			 handling, transport, and slaughter of animals held for commercial use shall be
			 carried out only by humane methods.
			3.Prohibited
			 Acts
			(a)Prohibited
			 ActsWhoever, without
			 justification, kills, mutilates, disfigures, tortures, or intentionally causes
			 an animal held for commercial use pain or suffering, or has responsibility for
			 an animal held for commercial use and fails to provide food, water, shelter,
			 and health care as is necessary to assure the animal’s health and well-being
			 appropriate to the animal’s age and species, shall be subject to the penalties
			 provided in section 5.
			4.Exemptions
			(a)Exempted
			 treatmentNothing in this Act
			 shall apply to the treatment of an animal held for commercial use—
				(1)in lawful
			 scientific or agricultural research;
				(2)while undergoing
			 an examination, test, treatment, or operation for veterinary purposes to
			 improve the well-being of the animal; or
				(3)in
			 exhibition at a state or county fair, or at similar exhibitions.
				(b)Exempted
			 ActsAny act in compliance with the Humane Slaughter Act (7
			 U.S.C. 1901 et seq.) is not prohibited under this Act.
			5.Enforcement
			(a)Action by
			 Attorney GeneralThe Attorney
			 General may bring an action in an appropriate United States district court to
			 obtain relief under this Act, including seeking declaratory or injunctive
			 relief for any alleged violation of section 3.
			(b)Civil Actions
			 and Penalties
				(1)100 animals or
			 fewerThe civil penalty for a
			 violation of this Act involving 100 animals or fewer shall be not less than
			 $500 and not more than $10,000.
				(2)More than 100
			 animalsThe civil penalty for a violation of this Act involving
			 more than 100 animals shall be not less than $5000 and not more than
			 $100,000.
				(c)Criminal
			 Penalties
				(1)100 animals or
			 fewerFor an incident
			 involving 100 animals or fewer, a person who knowingly violates this Act shall
			 be subject to a fine of not less than $500 and not more than $10,000, or
			 imprisonment for not more than one year, or both.
				(2)More than 100
			 animalsFor an incident
			 involving more than 100 animals, a person who knowingly violates this Act shall
			 be subject to a fine of not less than $5,000 and not more than $100,000, or
			 imprisonment for not more than one year, or both.
				6.Effect on State
			 lawsNothing in this Act shall
			 be construed to preempt any provision of the law of any State or political
			 subdivision of that State prohibiting animal cruelty or regulating or promoting
			 animal welfare.
		7.DefinitionsIn this Act:
			(1)AnimalThe
			 term animal means any animal being held for commercial use and not
			 as a pet, including livestock such as cattle, calves, swine, chickens, turkeys,
			 ducks, geese, goats, sheep, lambs, rabbits, and other non-aquatic
			 animals.
			(2)Commercial
			 useThe term commercial
			 use means use, or intended for use, as food or fiber or for food or
			 fiber production.
			(3)Person having
			 responsibility for an animalThe term person having
			 responsibility for an animal refers to an animal’s owner, a person who
			 has charge, custody, or control of an animal, or an employee or agent of
			 either.
			
